UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
HANI SALEH RASHID ABDULLAH     )
et al.,                        )
          Petitioners,         )
                               )
          v.                   )   Civil Action No. 05-23 (RWR)
                               )
BARACK OBAMA et al.,           )
                               )
          Respondents.         )
                              )
                               ORDER

     To ensure that the Guantánamo Review Task Force and its

Review Panel operating under Executive Order No. 13,492 have not

made any recommendations or decisions that would render

unnecessary or otherwise inefficient the further expenditure of

judicial and party resources in this matter, it is hereby

     ORDERED that on or before July 31, 2009, the respondents

shall file ex parte and under seal a report detailing the status

of each petitioner in this matter who is in the Guantánamo Review

Task Force review process.   The status report shall state whether

the Task Force has reviewed the petitioners’ detention, and if

not, when it intends to do so.   The respondents’ counsel shall

have a continuing affirmative obligation to ascertain whether the

Review Panel has made any decisions in connection with the

recommendations and, if so, notify the court of the results of

such decisions.
                          -2-

SIGNED this 13th day of July, 2009.



                                 /s/
                         RICHARD W. ROBERTS
                         United States District Judge